In an action to recover damages for personal injuries, etc., plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Nassau County (Velsor, J.), dated December 22, 1982, as, after a jury trial, is in favor of defendant Roper Corporation.
Judgment affirmed, insofar as appealed from, with costs.
We find that the jury’s verdict in favor of defendant Roper Corporation was not contrary to the weight of the evidence.
The other contention raised by plaintiffs has been considered and found to be without merit. Gibbons, J. P., O’Connor, Niehoff and Lawrence, JJ., concur.